1

2

3

4

5

6

7
                                     UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9

10
     J.A.J, a minor, through his mother and Next      )   Case No.: 1:18-cv-01138-DAD-SKO
11   Friend, CRYSTAL BOTELLO, et al.,                 )
                                                      )
12                    Plaintiffs,                     )   ORDER GRANTING APPLICATION FOR
                                                      )   APPOINTMENT OF GUARDIAN AD LITEM FOR
13            v.                                      )   PLAINTIFF J.A.J.
                                                      )
14   State of California Highway Patrol Officer       )   (Doc. 33)
     EFRAIN JIMENEZ, et al.,                          )
15
                                                      )
16                    Defendants.                     )
                                                      )
17

18            On July1, 2017, Crystal Botello filed an application for appointment as guardian ad litem for her

19   minor son, Plaintiff J.A.J. (Doc. 33.) Good cause appears to appoint Ms. Botello as Plaintiff J.A.J.’s

20   guardian ad litem pursuant to Federal Rule of Civil Procedure 17(c)(2). See Local Rule 202(a).

21   Accordingly, IT IS HEREBY ORDERED that Petitioner Crystal Botello is APPOINTED as the

22   guardian ad litem for minor Plaintiff J.A.J.

23

24
     IT IS SO ORDERED.
25
26   Dated:        July 2, 2019                                       /s/   Sheila K. Oberto          .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
